Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2017

                                   No. 04-17-00393-CV

                              MAVERICK COUNTY, et al.,
                                    Appellants

                                             v.

                                   Ethelvina I. FELAN,
                                         Appellee

              From the 293rd Judicial District Court, Maverick County, Texas
                           Trial Court No. 17-02-33970-MCV
                       Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
      The appellee’s motion for leave to file late brief is hereby GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court